UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7393



PAUL EMMANUEL PELHAM,

                                              Plaintiff - Appellant,

          versus


KEITH CAIN; STEVEN LANIER; MARSHALL EVANS;
CLINT SIMPSON; MICKEY SMITH,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-134-5-H)


Submitted:   January 28, 2005          Decided:     February 16, 2005


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Emmanuel Pelham, Appellant Pro Se. Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paul Emmanuel Pelham appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.       See Pelham v.

Cain, No. CA-03-134-5-H (E.D.N.C. Aug. 13, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -